*502OPINION OF THE COURT
PER CURIAM.
 In this appeal from a judgment of sentence for voluntary manslaughter appellant contends that the trial court abused its discretion in sentencing him to a term of imprisonment of not less than four and one-half and not more than nine years, and that the sentence should be modified. It is alleged that this abuse of discretion occurred because the court considered material improperly contained in the court-ordered pre-sentence report. We have reviewed the record and conclude that the pre-sentence report did not contain any information which was unfairly prejudicial to the appellant. We are also satisfied that the sentence imposed, which was within the statutory limits for voluntary manslaughter, was not manifestly excessive. See Commonwealth v. Martin, 466 Pa.118, 351 A.2d 650 (1976); ABA Standards Relating to Appellate Review of Sentences, § 3.2 (Approved Draft, 1968).
Judgment of sentence affirmed.